 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ALEXIS LOEB (CABN 269895)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7168
 7        FAX: (415) 436-7027
          alexis.loeb@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                        ) No. CR 19-0646 EMC
14                                                    )
             Plaintiff,                               )
15                                                    ) [PROPOSED] ORDER EXCLUDING TIME FROM
        v.                                            ) THE SPEEDY TRIAL ACT CALCULATION
16                                                    )
     SANTOS IRIAS-LOBO,                               )
17                                                    )
             Defendant.                               )
18                                                    )
                                                      )
19
             The parties appeared before the Court on January 8, 2020 for a status hearing. The Court set a
20
     further status or change-of-plea hearing for February 12, 2020. Because the government has provided
21
     discovery, the parties and the Court agreed that it would be appropriate for time be excluded under the
22
     Speedy Trial Act between October 16, 2019 and November 13, 2019, for effective preparation by
23
     counsel.
24
             Therefore, the Court finds and holds that the time between January 8, 2020, and February 12,
25
     2020, is excluded under the Speedy Trial Act. Failure to grant the requested continuance would deny
26
     defense counsel the reasonable time necessary for effective preparation, taking into account the exercise
27
     of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv). The ends of justice served by granting the
28



30
 1 requested continuance outweigh the best interests of the public and the defendant in a speedy trial and in

 2 the prompt disposition of criminal cases. See id. § 3161(h)(7)(A).

 3
                                                                IT IS SO ORDERED.
 4

          January 13, 2020
 5 Dated:________________________
                                                                EDWARD M. CHEN
 6                                                              United States District Judge
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



30
